344 F.2d 950
FLAGLER HOSPITAL, INC., and Claude L. Weeks, Appellants,v.Robert B. HAYLING et al., Appellees.
No. 21968.
United States Court of Appeals Fifth Circuit.
May 6, 1965.

Chester Bedell, C. Harris Dittmar, Robert P. Smith, Jr., Jacksonville, Fla., Bedell, Bedell, Dittmar & Smith, Jacksonville, Fla., of counsel, for appellants.
Michael Meltsner, Jack Greenberg, Constance Baker Motley, Leroy D. Clark, New York City, Earl M. Johnson, Jacksonville, Fla., for appellees.
Before TUTTLE, Chief Judge, and RIVES and BELL, Circuit Judges.
PER CURIAM.


1
This appeal is from an order for permanent injunction which we construe as follows:


2
(1) That it does not enjoin the defendants from denying the plaintiffs and the class they represent admission to the Defendant Hospital generally, for the answer shows that 'Flagler Hospital does not now and never has pursued a policy of denying admission to the Hospital to negroes.'  The court found, however, that the defendants by their answer admit that they maintain racially segregated rooms, wards and restrooms for Negro patients.  The injunction against denying 'admission to the Defendant Hospital on the basis of race' is limited to forbidding those discriminatory terms or conditions of admission.


3
(2) While the court found that the defendants by their answer admit that they maintain racially segregated dining rooms and toilet facilities for Negro student nurses and employees, its order of injunction does not at this time forbid that practice, but jurisdiction of the action is retained for such further orders as may be required.  We do not therefore pass upon the standing of the plaintiff patients to represent the student nurses and employees, or to enjoin the practice so enforced.


4
(3) The retention of jurisdiction by the district court for further orders is broad enough to allow any modification of plans or policies which may be shown by evidence to be required by actual experience or sound medical reasons.


5
As so construed, the judgment of the district court is


6
Affirmed.